 2:20-cv-02459-CMC          Date Filed 06/14/21      Entry Number 24        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Emerson Jimel Edwards,                                  Civil Action No. 2:20-cv-2459-CMC

                            Plaintiff,
                vs.                                                     ORDER

 Warden Stephon and Warden Rainmo,

                            Defendants.

       This matter is before the court on Plaintiff’s Complaint filed June 29, 2020. ECF No. 1.

In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), D.S.C., the matter

was referred to United States Magistrate Judge Mary Gordon Baker for pre-trial proceedings.

       On September 30, 2020, the Magistrate Judge entered a Proper Form Order informing

Plaintiff his Complaint did not contain sufficient factual matter to state a claim for relief that is

plausible on its face. ECF No. 8. Plaintiff was granted leave to file an Amended Complaint within

21 days of that order, and was notified failure to do so could result in his case being dismissed for

failure to prosecute and failure to comply with a court order. Id. at 3. Plaintiff filed an Amended

Complaint on October 19, 2020. ECF No. 11. Thereafter, Plaintiff filed a motion to appoint

counsel (ECF No. 15) and a “Motion to Produce” documents or “any and all discovery” pertaining

to the case (ECF No. 18). These motions were denied by the Magistrate Judge except he was

provided a copy of his Complaint, the court’s proper form order, and his Amended Complaint.

ECF Nos. 19, 21.

       On May 6, 2021, the Magistrate Judge issued a Report and Recommendation (“Report”)

recommending this matter be summarily dismissed with prejudice and without issuance and

service of process because Plaintiff could not cure the defects in his Complaint. ECF No. 22. The
 2:20-cv-02459-CMC           Date Filed 06/14/21        Entry Number 24         Page 2 of 3




Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections to the

Report and the serious consequences if he failed to do so. Plaintiff has not filed objections and the

time to do so has expired.

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).




                                                    2
 2:20-cv-02459-CMC         Date Filed 06/14/21      Entry Number 24        Page 3 of 3




       After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court finds no clear error. Accordingly, the court adopts the Report by

reference in this Order. As Plaintiff had an opportunity to amend his Complaint but did not provide

further information regarding his claims, this matter is dismissed with prejudice and without

issuance and service of process.

       IT IS SO ORDERED.
                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
June 14, 2021




                                                3
